Jackson, Chief Justice.
The plaintiff in error was seized by a policeman as he was running across a bridge over the Chattahoochee river to escape into Alabama, and was cut by him with a knife in the hand that held him, so as to break loose, and when the policeman got in front of him again, he cut at him again with the knife, and the policeman had .to get out of the way of the blow, and he escaped. Another man had tried to stop him at the cry of the policeman before he, the policeman, overtook plaintiff in error, and he had cut at him with the open knife. The policeman who was cut ran out to catch and stop him at the alarm of another policeman in pursuit of him, both policeman being in uniform. The accused had been guilty of the offense of *846throwing things belonging to his wife into the fire and burning them up in a mad fit, and she had summoned the first policeman to stop and arrest him. The jury returned a verdict of guilty of an assault with intent to murder, and the accused excepted.
1. The evidence is ample to sustain the verdict. Policemen ought to assist each other in arrests■ and when one hails another to stop a man running to the bridge which carried him into another jurisdiction, it is the duty of the latter to seize and arrest the fugitive, and if, with a knife already open in his hand, he cut at the first man who tried to stop him, and then cut the hand of the policeman which seized and held him, and then made another blow with the knife to stab him again, which he escaped only by jumping out of the way, the facts are sufficient to uphold the verdict of assault with intent to murder.
2. A charge that a policeman may arrest without warrant for disorderly conduct or other violation of city ordinances, or for crime in order to prevent escape, is not error, and to refuse a request antagonizing these principles of law is not error.
In such a case, to attempt to kill the policeman is an assault with intent to murder, though no malice towards the policeman be proved other than the use of the weapon likely to produce death upon an officer of the law who lays hands on him as he tries to escape.
The points ruled and opinions expressed in the above two divisions are sustained in 17 Ga., 194; 30 Id., 426; 46 Id., 85; 64 Id., 125; 66 Id., 755; Russell on Crimes, Vol. 1, 532-3; Wharton’s Crim. Law, Vol. 1, §651; Wharton on Homicide, §233.
3. It was wholly immaterial whether the policeman was prosecutor or not, it being admitted that he did not -wish to prosecute, the grand jury having presented thé accused; and there was no error in the court’s refusing to inquire about it by parol testimony or let it go to the jury. The presentment itself would reveal the fact to the jury, if important.
*8474. A letter read by a witness about the character of the accused from a man the sheriff told witness to whom he once belonged does not furnish such evidence of knowledge of his character as will enable the witness to express his opinion thereon to the jury or give in evidence wnat the letter said. The charge is fair and full, and the verdict right.
Judgment affirmed.